DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
	Regarding claim 1, Applicant alleges that Kondo does not disclose amended limitations “presenting the selected stored setting to the user; receiving an indication from the user of whether or not to proceed with using the selected stored setting; and when the user indicates to proceed with the selected stored setting, strengthening the association between the selected stored setting and the respective stored characteristic features corresponding to the one or more particular characteristic features obtained from the currently received AV content.”  Examiner respectfully disagrees.  Kondo discloses (¶0091, ¶0092) that the system generates screen displaying values of parameters S and Z based on the history information/user past preference information, where (¶0120, ¶0121) an adjustment screen, displayed on the display, indicates the adjusted values based on the history information and the remote controller is used by the user for either further adjusting the value or accept the values by pressing the automatic adjustment button 82 as represented in Fig. 6; if the user presses the automatic adjustment button, the values of S and Z calculated by the history information is confirmed/accepted; (¶0120-¶0121) when the user selects to proceed with automatic adjustment, the image is automatically adjusted in accordance with the preference of the user, the features of the image, and the environmental parameters; (¶0107-¶0111) if the values output in the past are stored, then the system uses these values as cumulative weights.  Based on these teachings of Kondo, it is clear that the user is presented with values of parameters that user confirms/updates it.  Therefore, it moots Applicant’s arguments and the rejection is maintained.
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that Kondo does not cure the deficiencies, nevertheless it is the Examiner's contention that Kondo does not contain any deficiencies.  
See the updated rejection below.

Claim Objections
Claims 4-6 are objected to because of the following informalities:
Claims 4-6, change claim dependency from cancelled claim 2 to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2004/0070685 to Kondo (“Kondo”).
Regarding claim 1, “A method of selecting settings for presenting audio video (AV) content” reads on the TV set where image quality is adjusted in accordance with parameters calculated on the basis of adjustment values used in the past, depending on a feature of an image and environmental status (abstract) disclosed by Kondo and represented in Fig. 1.
As to “comprising: storing a plurality of settings for presenting AV content” Kondo discloses (¶0093-¶0095) that the coefficient data of each class are stored in the memory.
As to “storing a plurality of characteristic features corresponding to the AV content” Kondo discloses (¶0100) that the image feature values are stored in the memory together with environmental information indicating temperature, humidity, brightness of a light in an ambient and information such as a title, category of the content, etc.
As to “storing a plurality of values defining a strength of association between a respective stored characteristic feature of the plurality of characteristic features and a respective stored setting of the plurality of settings” Kondo discloses (¶0107, ¶0108) that the memory stores weights for respective input feature values and extracts a cumulative weight corresponding to a quantized feature value, where after outputting the cumulative weight value, the memory calculates a new cumulative weight using the weight input from the weight calculator and replaces the current value of the cumulative weight with the calculated cumulative weight.
As to “obtaining one or more particular characteristic features from a currently delivered AV content” Kondo discloses (¶0103, ¶0104, ¶0107) that the device extracts image feature values along with environmental information and category information of the content.
As to “determining a cumulative strength of association between respective stored settings and respective stored characteristic features corresponding to the one or more particular characteristic features obtained from the currently delivered AV content” Kondo discloses (¶0107-¶0109) that the memory stores weights for respective input feature values and extracts a cumulative weight corresponding to a quantized feature value, where after outputting the cumulative weight value, the memory calculates a new cumulative weight using the weight input from the weight calculator and replaces the current value of the cumulative weight with the calculated cumulative weight; if readjustment of the parameters S and Z is started, the volume value generator stores the output volume values Sv and Zv calculated in the past output volume values S'v and Z'v, and the volume value generator calculates new output volume values Sv and Zv.
As to “selecting the stored setting having the greatest determined cumulative strength of association” Kondo discloses (¶0111, ¶0121) that based on the features of the image, environmental parameters, and the adjustment values used in the past, the history information memory calculates volume values which are likely to correspond to image quality desired by the user, and the history information memory outputs the calculated volume values to the coefficient generator for use in generation of coefficients which determine the image quality in response to the volume control operation by the user.
As to “presenting the selected stored setting to the user; receiving an indication from the user of whether or not to proceed with using the selected stored setting; and when the user indicates to proceed with the selected stored setting, strengthening the association between the selected stored setting and the respective stored characteristic features corresponding to the one or more particular characteristic features obtained from the currently received AV content”  Kondo discloses (¶0091, ¶0092) that the system generates screen displaying values of parameters S and Z based on the history information/user past preference information, where (¶0120, ¶0121) an adjustment screen, displayed on the display, indicates the adjusted values based on the history information and the remote controller is used by the user for either further adjusting the value or accept the values by pressing the automatic adjustment button 82 as represented in Fig. 6; if the user presses the automatic adjustment button, the values of S and Z calculated by the history information is confirmed/accepted; (¶0120-¶0121) when the user selects to proceed with automatic adjustment, the image is automatically adjusted in accordance with the preference of the user, the features of the image, and the environmental parameters; (¶0107-¶0111) if the values output in the past are stored, then the system uses these values as cumulative weights.

Regarding claim 4, “The method of claim 2, further comprising: when the user indicates to proceed with a selected stored setting, storing a characteristic feature of the one or more particular characteristic features from the currently received AV content that do not correspond to an existing stored characteristic feature, and creating a positive association between the newly stored characteristic feature and the selected stored setting” Kondo discloses (¶0120-¶0121) that when the user selects to proceed with automatic adjustment, the image is automatically adjusted in accordance with the preference of the user, the features of the image, and the environmental parameters; (¶0107-¶0111) if the new values are used, then the system replaces the current value with the calculated cumulative weight.

Regarding claim 5, “The method of claim 2, further comprising: when the user indicates not to proceed with a selected stored setting, weakening the association between the respective stored characteristic features corresponding to the characteristic features obtained from the currently received AV content and the selected stored setting” Kondo discloses (¶0120-¶0121) that when the user selects to adjust by specifying values using the remote control, the image is adjusted according to user input; (¶0107-¶0111) when the readjustment of the parameters S and Z is started, the volume value generator stores the output volume values Sv and Zv calculated in accordance with equations (7) and (8) as the past output volume values S'v and Z'v, and the volume value generator calculates new output volume values Sv and Zv.

Regarding claim 6, “The method of claim 2, further comprising: when the user indicates not to proceed with a selected stored setting, storing a characteristic feature of the one or more particular characteristic features from the currently received AV content that do not correspond to an existing stored characteristic feature, and creating a negative association between the newly stored characteristic feature and the selected stored setting” Kondo discloses (¶0120-¶0121) that when the user selects to adjust by specifying values using the remote control instead of automatic adjustment option, the image is adjusted according to user input using new output value Sv and Zv; (¶0108) the volume value generator supplies the new output volume values Sv and Zv tot the coefficient generator instead of using old S’v and Z’v; (¶0137) the volume value generator acquires values of parameters S and Z finally adjusted by a user; in step S9, on the basis of the parameter S and Z, the quantized feature value v supplied from the feature value extractor, the weight d supplied from the weight calculator, and the cumulative weight Dv supplied from the cumulative weight memory, the volume value generator calculates new output volume values Sv and Zv corresponding to the feature value v using equations (7) and (8) described above.

Regarding claim 7, “The method of claim 6, wherein a total strength of negative association for the newly stored characteristic feature is selected to counteract a total positive association of the existing stored characteristic features corresponding to the one or more particular characteristic features obtained from the currently received AV content” Kondo discloses (¶0120-¶0121) that when the user selects to adjust by specifying values using the remote control instead of automatic adjustment option, the image is adjusted according to user input using new output value Sv and Zv; (¶0108) the volume value generator supplies the new output volume values Sv and Zv tot the coefficient generator instead of using old S’v and Z’v; (¶0137) the volume value generator acquires values of parameters S and Z finally adjusted by a user; in step S9, on the basis of the parameter S and Z, the quantized feature value v supplied from the feature value extractor, the weight d supplied from the weight calculator, and the cumulative weight Dv supplied from the cumulative weight memory, the volume value generator calculates new output volume values Sv and Zv corresponding to the feature value v using equations (7) and (8) described above.

Regarding claim 8, “The method of claim 1, wherein the stored characteristic features comprise one or more of feature data derived from the content, broadcast descriptor data corresponding to the content, downloaded descriptor data corresponding to the content, and contextual data” Kondo discloses (¶0070, ¶0103, ¶0135) that the received image feature value indicates mean value of image levels and information such as title, actor/actress’s names, channel number/name, and the category of the content.

Regarding claim 9, “The method of claim 8, wherein the feature data derived from the content comprises one or more of picture aspect ratio, dominant colour, image motion; sound level, and in-picture text” Kondo discloses (¶0103, ¶0135) that when the feature value quantizer receives, image feature values indicating, for example, the variance of image level, the mean value of image levels (associated with brightness, chroma, and the like).
Furthermore, Examiner takes the position that claim 9 is meant to further narrow claim 8. The limitation is optional and not positively required since the preceding limitation of claim 8 (the characteristic features comprise one…of: feature data derived from the content; broadcast descriptor data corresponding to the content; downloaded descriptor data corresponding to the content; and contextual data) requires to find only one of the four elements.

Regarding claim 10, “The method of claim 8, wherein the broadcast descriptor data corresponding to the content comprises one or more of one or more keywords of the current broadcast channel name, one or more keywords of a content classification, one or more keywords of a content title, one or more keywords of a content summary, and one or more keywords of subtitle data” Kondo discloses (¶0070, ¶0103, ¶0135) that the received image feature value indicates mean value of image levels and information such as title, actor/actress’s names, channel number/name, and the category of the content.

Regarding claim 11, “The method of claim 8, wherein the downloaded descriptor data corresponding to the content comprises one or more of one or more keywords of a content classification, one or more keywords of a content title, one or more keywords of a content summary, one or more keywords of subtitle data, and selected settings data previously associated with the content by one or more users” Kondo discloses (¶0069, ¶0070) that the device acquires EPG data where the program data includes title of the content.
Furthermore, Examiner takes the position that claim 11 is meant to further narrow claim 8. The limitation is optional and not positively required since the preceding limitation of claim 8 (the characteristic features comprise one…of: feature data derived from the content; broadcast descriptor data corresponding to the content; downloaded descriptor data corresponding to the content; and contextual data) requires to find only one of the four elements.

Regarding claim 12, “The method of claim 8, wherein the contextual data comprises one or more of the identity of the user watching the content, the source of the content, the time of delivery; ambient brightness, and ambient noise level” Kondo discloses (¶0069, ¶0070) that the device acquires EPG data where the program data includes broadcast date and time, a channel number/name.
Furthermore, Examiner takes the position that claim 12 is meant to further narrow claim 8. The limitation is optional and not positively required since the preceding limitation of claim 8 (the characteristic features comprise one…of: feature data derived from the content; broadcast descriptor data corresponding to the content; downloaded descriptor data corresponding to the content; and contextual data) requires to find only one of the four elements.

Regarding claim 13, “The method of claim 1, wherein the steps of obtaining one or more characteristic features and determining the cumulative strength of association are triggered by an indication received from the user” Kondo discloses (¶0012) that the first information processing apparatus comprises input means for receiving a command/data issued by a user, wherein the acquisition means acquires, as the first information, an adjustment value input by the user via the input means, and the processing means process the content data such that when an automatic adjustment command is input by the user via the input means, the processing means processes the content data on the basis of the second information generated by the generation means, while in the case in which the automatic adjustment command is not issued by the user via the input means, when the adjustment value is input by the user via the input means, the processing means processes the content data on the basis of the first information acquired by the acquisition means.

Regarding claim 14, “A non-transitory storage medium comprising computer executable instructions configured to cause a computer system to perform the method of claim 1” Kondo discloses (¶0245) that the process is executed by software installed on from a storage medium onto a computer.

Regarding claim 15, See rejection similar to claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of US PG Pub 2020/0304882 to Dos Santos (“Dos Santos”).
Regarding claim 16, Kondo meets all the limitations of the claim except “The method of claim 8, wherein the feature data obtained from the content comprises at least sound level, and the selected stored setting is an audio setting.”  However, Dos Santos discloses (abstract, ¶0102, ¶0125, TABLE) that the system analyzes characteristic of the audio/video signal which is the value of an audio parameter and video parameter in the signal and the device controls/sets the audio parameter of the terminal based on the analyzed characteristic as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kondo’s system by using sound level of the content to select audio setting as taught by Dos Santos in order to automatically set the audio and/or video parameters as a function of the content which is rendered, without particular intervention by the user, and to adapt the setting of these parameters in real time, throughout the duration of rendition of the content (¶0010).
Furthermore, Examiner takes the position that claim 16 is meant to further narrow claim 8. The limitation is optional and not positively required since the preceding limitation of claim 8 (the characteristic features comprise one…of: feature data derived from the content; broadcast descriptor data corresponding to the content; downloaded descriptor data corresponding to the content; and contextual data) requires to find only one of the four elements.

Regarding claim 17, “A television, comprising: the audio video processor of claim 15, wherein the stored characteristic features comprise one or more of feature data derived from the content, broadcast descriptor data corresponding to the content, downloaded descriptor data corresponding to the content, and contextual data” Kondo discloses (¶0063) that the a television set with the processor is used process received signal; (¶0070, ¶0103, ¶0135) the received image feature value indicates mean value of image levels and information such as title, actor/actress’s names, channel number/name, and the category of the content.
Kondo meets all the limitations of the claim except “wherein the feature data derived from the content comprises at least a sound level, and the selected stored setting is an audio setting.”  However, Dos Santos discloses (abstract, ¶0102, ¶0125, TABLE) that the system analyzes characteristic of the audio/video signal which is the value of an audio parameter and video parameter in the signal and the device controls/sets the audio parameter of the terminal based on the analyzed characteristic as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kondo’s system by using sound level of the content to select audio setting as taught by Dos Santos in order to automatically set the audio and/or video parameters as a function of the content which is rendered, without particular intervention by the user, and to adapt the setting of these parameters in real time, throughout the duration of rendition of the content (¶0010).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425